Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 1 of 18



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                        CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES

   MARIE L. JEAN PIERRE,                    )
                                            )
                     Plaintiff,             )
                                            )
   v.                                       )
                                            )
   PARK HOTELS & RESORT INC., a foreign     )
   corporation F/K/A HILTON WORLDWIDE INC., )
                                            )
                    Defendant.              )
                                            )

                  DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER
                  OF LAW OR, IN THE ALTERNATIVE, FOR A NEW TRIAL,
                  WITH INCORPORATED MEMORANDUM OF LAW

          Defendant, HLT Conrad Domestic LLC (“Hilton”), by and through its undersigned

   counsel, and pursuant to Fed. R. Civ. P. 50(b) and 59, files this Motion for Judgment as a Matter

   of Law or for New Trial. In support thereof, Hilton states as follows:

                                          INTRODUCTION

          Plaintiff is a former employee of Hilton. On May 25, 2017, Plaintiff filed a complaint in

   which she asserted claims under Title VII of the Civil Rights Act of 1964 (“Title VII”) and the

   Florida Civil Rights Act (“FCRA”). Specifically, Plaintiff alleged: (1) a failure to accommodate

   Plaintiff’s religious beliefs; (2) religious discrimination; and (3) retaliation. In connection with

   her claims, Plaintiff sought back pay, compensatory damages for emotional distress, punitive

   damages, attorneys’ fees and costs.

          In response to Plaintiff’s allegations, Hilton maintained that it offered reasonable

   accommodations to Plaintiff, including the options of: (1) Saturday evening shifts in lieu of

   Sunday shifts; (2) swapping shifts with her co-workers; and/or (3) working before or after church

   on Sundays. However, Plaintiff refused the accommodation options offered by Hilton. At trial,
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 2 of 18
                                                CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   she did not present any evidence of religious discrimination to the jury. As to Plaintiff’s retaliation

   claim, there was no evidence at trial from which the jury could find that Hilton retaliated against

   Plaintiff because she requested Sundays off. The evidence established that Hilton accommodated

   Plaintiff for six years after she first requested an accommodation, her termination occurred two

   years after her May 2014 letter requesting an accommodation, and two and one-half years after

   Jorgge Colon, the supervisor Plaintiff alleged retaliated against her, became her supervisor.

   Plaintiff thus did not establish the requisite causation at trial.

           The jury trial in this case began on Monday, January 7, 2019, and was completed the

   following Monday, January 14, 2019. ECF Nos. 117, 124. On Friday, January 11, 2019, the

   parties gave their closing arguments, the Court instructed the jury, and the jury began to deliberate.

   ECF No. 123. That same day, the jury returned a no-liability verdict that rejected all of Plaintiff’s

   claims, but that awarded Plaintiff damages. The Court ordered the jury to re-deliberate.

           The jury’s deliberations continued on Monday, January 14, 2019. After deliberating for

   the second time, the jury found liability on – and only on – Plaintiff’s retaliation claim and awarded

   damages in the total amount of $21,536,000, which included: $36,000 in back pay damages;

   $500,000 in compensatory damages for emotional distress and $21,000,000 in punitive damages.

           For two reasons, the Court should enter judgment in Hilton’s favor as a matter of law.

   First, the Court should enter judgment as a matter of law because the jury’s first verdict was

   consistent and conclusively found no liability on any of Plaintiff’s claims against Hilton, including

   Plaintiff’s retaliation claim. The jury’s first verdict therefore should control. Second, the Court

   should enter judgment as a matter of law in favor of Hilton on Plaintiff’s retaliation claim because

   there was no evidence or testimony at trial to support the jury’s finding of liability on Plaintiff’s




                                                       2
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 3 of 18
                                               CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   retaliation claim. At a minimum, the Court should order a new trial, both for these reasons and

   due to errors that occurred during the course of the trial.

                        ARGUMENT AND CITATION OF AUTHORITIES

                                                 POINT I

             HILTON IS ENTITLED TO JUDGMENT AS A MATTER OF LAW
             BECAUSE THE JURY’S FIRST VERDICT WAS CONSISTENT AND
             CONCLUSIVELY FOUND THAT THERE WAS NO LIABILITY AND
             THE RECORD EVIDENCE DOES NOT SUPPORT THE JURY’S
             FINDING OF LIABILITY ON THE RETALIATION CLAIM

   A.     Judgment Should be Entered in Hilton’s Favor on the Jury’s First Verdict

          A district court “must make all reasonable efforts to reconcile an inconsistent jury verdict

   and if there is a view of the case which makes the jury’s answers consistent, the court must adopt

   that view and enter judgment accordingly.” Burger King Corp. v. Mason, 710 F.2d 1480, 1489

   (11th Cir. 1983) (emphasis added). Indeed, the “Seventh Amendment demands” as much.

   Carswell v. Bay Cty., 854 F.2d 454, 458 (11th Cir. 1988). Thus, as the United States Supreme

   Court has explained “[w]here there is a view of the case that makes the jury’s answers to special

   interrogatories consistent, they must be resolved that way.” Atlantic & Gulf Stevedores, Inc. v.

   Ellerman Lines, Ltd., 369 U.S. 355, 364 (1962). To determine whether a conflict in the verdict

   can be reconciled, a district court must ask whether the jury’s answers could reflect “a logical and

   probable decision on the relevant issues … submitted.” Burger King, 710 F.2d at 1489 (citing

   Griffin v. Matherne, 471 F.2d 911, 915 (5th Cir. 1973)).

          In this case, the jury completed the fact-finding process when it rendered its first verdict

   on Friday, January 11, 2019. As the Court’s reading of the answers to the special interrogatories

   for each of the three counts confirmed, the jury issued an unequivocal finding of no liability.

   Every answer to every factual question clearly and decisively showed that the jury did not find that




                                                     3
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 4 of 18
                                               CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   Hilton had acted unlawfully with respect to any of Plaintiff’s three claims for a failure to

   accommodate, religious discrimination and retaliation. ECF No. 135, Trial Tr. 121-23, Jan. 11,

   2019. And, with respect to each of the three counts, the jury accordingly declined to answer those

   questions asking, in yes or no fashion, whether the Plaintiff should be awarded damages. Id. Yet,

   in the (fourth) section of the verdict form concerning the amounts of damages to be awarded, the

   jury entered dollar amounts for each of the three types of damages at issue. Id. As the Court

   recognized, the jury entered damages amounts because of a flaw in the verdict form: the verdict

   form never told the jurors not to answer the questions in the (fourth) section concerning damages

   if they rejected Plaintiff’s claims in the three preceding sections, and so the jury dutifully filled in

   the damages section of the form. Id. at 123, 125. The jury’s verdict thus was perfectly consistent

   – with the seeming inconsistency disappearing upon examination of the jury’s answers to the

   flawed verdict form. Hilton accordingly objected to the re-submission of the case to the jury,

   arguing that a finding of no liability was conclusive and that the Court should strike the damages

   award and enter judgment for Hilton. ECF No. 135, Trial Tr. 122:20-124:17, Jan. 11, 2019.

           The Court noted Hilton’s objection, but re-submitted the case to the jury for further

   deliberations. However, based on the applicable law in this Circuit, if a jury finds no liability on

   behalf of a defendant, but nevertheless assesses damages, then re-submission of the case to the

   jury by the trial court is procedurally impermissible because the first finding was a decisive verdict

   containing an unequivocal determination of no liability on behalf of the defendant. Cashie v.

   Harris Corp., 742 F. Supp. 1133, 1135-36 (M.D. Fla. 1990), aff’d, 930 F.2d 923 (11th Cir. 1991)

   (citing McCollum v. Stahl, 579 F.2d 869 (4th Cir. 1978)). Thus, where a jury finds no liability

   against the defendant but then awards damages to the plaintiff, the award of damages is merely

   surplusage. Cashie, 742 F. Supp. at 1136; McCollum, 579 F.2d at 871; accord. Ratigan v. N.Y.




                                                      4
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 5 of 18
                                                CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   Cent. R.R. Co., 291 F.2d 548, 554-55 (2d Cir. 1961) (finding erroneous legal conclusion in

   interrogatory disregarded as surplusage where facts determined by prior interrogatories).

           In a factually analogous case, Nimnicht v. Dick Evans, Inc., 477 F.2d 133 (5th Cir. 1973),

   the jury returned a verdict of no liability but awarded damages. Id. at 133. The trial court

   accordingly entered judgment for the defendant, in accordance to the jury’s finding of no liability.

   Id. at 135. The pre-division Fifth Circuit affirmed, holding that the jury’s findings of no liability

   “left the District Court with no room to adopt any other course,” because “any damages … had to

   live or die” based on the jury’s answers to “the prerequisite questions” on liability. Id. That

   decision is binding precedent. See Boner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)

   (en banc).

           Christopherson v. Henderson, 153 F. Supp. 2d 1307 (M.D. Fla. 2001), is similar. In that

   case, the jury returned a verdict of no liability but awarded damages. Id. at 1308-09. The district

   court sent the jury back for further deliberations, which resulted in the jury subsequently returning

   a verdict of liability in addition to the award of damages. Id. at 1309. Defendant moved for entry

   of judgment on the first verdict. Id. The Middle District entered judgment for the defendant,

   holding that the first verdict was, in fact, consistent as the answers to the special interrogatories

   conclusively found that there was no liability. Id. at 1310. In its rationale, the Middle District

   Court noted that “the mere fact that the jury did answer those [damages] questions does not render

   the first verdict inconsistent . . . Thus, because the Court finds that the verdict was consistent, there

   was no need for the Court to resubmit the matter to the jury.” Id.1



   1
           The plaintiff appealed the district court’s decision to the Eleventh Circuit. The Court of
   Appeals reversed the decision on other grounds as it found that the plaintiff’s motion for directed
   verdict should have been granted. Christopherson v. Henderson, No. 3:99-cv-00490-HLA, ECF
   No. 99 (Aug. 14, 2002), a copy of which is attached hereto as Exhibit A. As the decision was
   reversed for reasons that do not exist in this case, the district court’s decision is applicable.


                                                      5
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 6 of 18
                                                CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


          The Christopherson court relied on the Fourth Circuit’s decision in McCollum v. Stahl to

   guide its analysis. Id. at 1309 (citing McCollum, 579 F.2d 869 (4th Cir. 1978)). In doing so, it

   explained the history in McCollum:

                  The jury in McCollum initially returned with a verdict that found no
                  liability but, nonetheless, awarded damages to the plaintiff. The
                  district court sent the jury back to reconsider its answers on the
                  verdict form. The jury then returned with a verdict that found
                  liability on the part of the defendant and awarded damages. The
                  Fourth Circuit agreed with the defendant and held that it was error
                  for the trial court to resubmit the matter to the jury. The Fourth
                  Circuit further found that the first verdict was decisive because it
                  contained an unequivocal finding that the defendant had done
                  nothing wrong. Thus, the Fourth Circuit found that the response to
                  the interrogatory regarding the amount of damages constituted
                  surplusage and should be disregarded.

   Id. at 1309 (internal quotations omitted).

          Similarly, in Cashie v. Harris Corp., the district court entered judgment as a matter of law

   in favor of the defendant after the jury found no liability but simultaneously determined that the

   plaintiff should be awarded damages. 742 F. Supp. 1133, 1135-36 (M.D. Fla. 1990), aff’d, 930

   F.2d 923 (11th Cir. 1991) (citing McCollum v. Stahl, 579 F.2d 869 (4th Cir. 1978)). In Cashie,

   the plaintiff sued her employer under the Age Discrimination in Employment Act (“ADEA”), 29

   U.S.C. § 621, et seq. Upon a special verdict, the jury found that the plaintiff’s age was not a

   determinative factor in the employer’s decision to lay her off. Id. at 1135. However, in assessing

   damages the jury found that the employer’s action was “willful” in violation of the ADEA. Id. at

   1136. The defendant moved for judgment on the ADEA claims arguing that the verdict was

   reconcilable and “not inconsistent.” Id. at 1134-35.

          The district court adopted the Fourth Circuit’s reasoning and legal conclusion in

   McCollum, holding that where the jury found no liability on behalf of the defendant for wrongful

   discharge but nevertheless awarded damages, re-submission to the jury by the trial court was



                                                    6
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 7 of 18
                                               CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   procedurally impermissible under Fed. R. Civ. P. 49. Id. 1135 (citing McCollum, 579 F.2d at 871-

   72). Accordingly, the district court in Cashie held that the jury’s finding of willful conduct when

   assessing damages was surplusage. Id. at 135-36. On appeal, the Eleventh Circuit affirmed the

   district court’s decision.2 Cashie v. Harris Corp., 930 F.2d 923 (11th Cir. 1991).

           Here, by answering “Yes” to Question No. 4, “No” to Question No. 9, and “No” to

   Question No. 15 on the verdict form, the jury found in its first verdict that Hilton provided a

   reasonable accommodation to Plaintiff, did not discriminate against her, and did not retaliate

   against her. See ECF No. 125. Thus, at that time, the Court should have accepted the jury’s verdict

   because the first verdict was a conclusive finding in favor of the Hilton on the threshold issue of

   liability.

           Under such circumstances, the Court should have entered judgment for Hilton because

   liability had been definitively resolved in Hilton’s favor in the first verdict. The jury’s monetary

   award of back pay, compensatory and punitive damages was merely surplusage, resulting only

   from a lack of explicit instruction that the jury should not proceed to Section 4 if it rejected

   Plaintiff’s claims for liability. To force the jury to reconsider the case after it had already decided

   the determinative issue of liability in favor of Hilton was impermissible under the Seventh

   Amendment, Fed. R. Civ. P. 49, and well-established case law. Accordingly, Hilton moves this

   Court to enter judgment in its favor based on the jury’s finding of no liability in the first verdict.

           In the alternative, the Court should find that the jury’s verdict was an improper

   compromise, which warrants a new trial. A motion for a new trial under Fed. R. Civ. P. 59 must

   be granted “when the issues of liability and damages were tried together and there are indications

   that the jury may have rendered a compromise verdict.” Mekdeci v. Merrell Nat’l Laboratories,



   2
           Hilton is unaware of any relevant decisions from the Southern District of Florida.


                                                      7
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 8 of 18
                                              CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   Div. of Richardson-Merrell, Inc., 711 F.2d 1510, 1513 (11th Cir. 1983). Here, after the jury was

   forced to reconsider the case following their first, no-liability verdict, the jury sent a note making

   clear that they could “[]not come to a unanimous agreement.” ECF No. 135, Trial Tr. 125:25-

   126:1, Jan. 11, 2019. The jury’s complete turnaround to a finding of liability on the second verdict

   demonstrates that the jurors rendered a compromise verdict, warranting the Court’s ordering a new

   trial. See Burger King Corp., 710 F.2d at 1486 (“[A] jury verdict influenced by an improper

   compromise cannot stand and a complete new trial is required because liability and damages are

   inseparable. Hence, if there is a compromised finding on liability, a separate trial on damages

   alone will not suffice – both liability and damages must be relitigated in a new trial.”).

   B.     The Record Evidence Does Not Support a Finding
          of Causation on Plaintiff’s Retaliation Claim

          In its second verdict, the jury crossed out the answer to Question No. 15 and changed it

   from a “No” to a “Yes” to find that Hilton terminated Plaintiff “because she engaged in protected

   activity.” See ECF No. 125. However, the record evidence does not support this finding and the

   Court should enter judgment as a matter of law in favor of Hilton.

          On June 15, 2018, Hilton filed its motion for summary judgment. Hilton argued that

   Plaintiff could not meet the causation element of her retaliation claim. See ECF No. 48; see also

   ECF No. 61. As set forth in Hilton’s briefing on summary judgment, Plaintiff must prove that “but

   for” her protected activity, she would not have been terminated in order to succeed on a retaliation

   claim under Title VII and the FCRA. See Court’s Order, ECF No. 30 at 7 (citing Univ. of Tex. Sw.

   Med. Ctr. v. Nassar, 133 S. Ct. 2517 (2013)). This Court denied Hilton’s motion for summary

   judgment in a Paperless Order dated October 23, 2018. ECF No. 89. On November 1, 2018,

   Hilton filed a motion for partial clarification and reconsideration of the Court’s denial of summary

   judgment, which the Court denied on January 4, 2019. ECF Nos. 94 and 114. On January 9 and



                                                     8
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 9 of 18
                                               CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   10, 2019 at trial, Hilton renewed its position in a motion for directed verdict, which the Court again

   denied. ECF No. 133, Trial Tr. 90:13-19, 99:5-8, Jan. 9, 2019; see also ECF No. 134, Trial Tr.

   168:23-169:4, Jan. 10, 2019; ECF No. 136, Trial Tr. 12:12-18, Jan. 14, 2019.

          On the record in this case, no “reasonable jury” could find that Hilton terminated Plaintiff

   for her protected activity of requesting religious accommodations, as there is no evidence that

   Hilton did so. Plaintiff first requested Sundays off approximately six years before her termination.

   ECF No. 133, Trial Tr. 43:20:24, Jan. 9, 2019. In addition, she began reporting to Executive Sous

   Chef, Jorgge Colon, in 2013 and requested Sundays off then. ECF No. 133, Trial Tr. 49:1-3,

   50:17-51:8, Jan. 9, 2019. The evidence at trial further demonstrated that Plaintiff’s written

   requests to Hilton regarding Sundays off began as early as 2014. ECF No. 133, Trial Tr. 12:12-

   13:21, Jan. 9, 2019. Plaintiff was not terminated until at least two years after her first written

   request for Sundays off. ECF No. 133, Trial Tr. 65:4-5, Jan. 9, 2019.

          No reasonable jury could find that Hilton terminated Plaintiff because of her protected

   activity years after that protected activity began.

          That is all the more true given that the jury found that Hilton offered Plaintiff at least one

   reasonable accommodation – which it could not have done if it was intent on terminating her for

   requesting an accommodation. ECF No. 125.

          On this record, the only reasonable conclusion is that Hilton terminated Plaintiff for her

   absenteeism, which resulted from her rejection of Hilton’s reasonable accommodations. And that,

   legally, is not sufficient to support a retaliation claim. As the Eleventh Circuit has emphasized in

   affirming summary judgment in favor of the employer under similar circumstances:

                  The evidence does not even suggest that Walgreens acted with a
                  retaliatory animus in firing Patterson. Patterson cannot turn down
                  Walgreens’ reasonable accommodations and then claim
                  retaliation when it fires him for his unwillingness to use those
                  accommodations.


                                                     9
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 10 of 18
                                               CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   Patterson v. Walgreen Co., No. 16-16923, 2018 U.S. App. LEXIS 6014, at *19 (11th Cir. Mar. 9,

   2018) (emphasis added). Thus, the Court should enter judgment as a matter of law in favor of

   Hilton on Plaintiff’s retaliation claim as the record evidence did not support the jury’s finding on

   liability. At the very least, the Court should order a new trial because the jury’s verdict is against

   the “clear weight of the evidence.” U.S. ex rel. Weyerhauser Co. v. Bucon Constr. Co., 430 F.2d

   420, 423 (5th Cir. 1970).

                                                 POINT II

                         IN THE ALTERNATIVE, THE COURT SHOULD
                         GRANT HILTON’S MOTION FOR A NEW TRIAL

          In the event the Court denies Hilton’s Motion for Judgment as a Matter of Law, a new trial

   is warranted due to errors that occurred during trial. Specifically, the Court: (1) erred in instructing

   the jury on punitive damages in the absence of sufficient evidence to establish malice or reckless

   indifference; (2) erroneously allowed the jury to hear testimony regarding Plaintiff’s on-the-job

   injuries and Hilton’s efforts to accommodate such injuries; and (3) incorrectly permitted Plaintiff’s

   counsel to discuss Hilton’s financial status during opening statements and closing arguments, over

   Hilton’s objection.

   A.     The Jury Should Not Have Been Instructed on Punitive Damages As There
          Was Insufficient Evidence to Establish Malice or Reckless Indifference

          On January 9, 10, and 11, 2019, Hilton moved for judgment as a matter of law on the issue

   of punitive damages, arguing that there was insufficient evidence to establish malice or reckless

   indifference as a matter of law. ECF No. 133, Trial Tr. 90:13-15, 92:2-15, Jan. 9, 2019; see also

   ECF No. 134, Trial Tr. 167:6-182:14, Jan. 10, 2019; ECF No. 135, Trial Tr. 30:19-39:15, Jan. 11,

   2019. Hilton argued that there was no evidence of malice or reckless indifference to support an




                                                     10
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 11 of 18
                                                CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   instruction to the jury on the issue of punitive damages. The Court nevertheless submitted the

   issue of punitive damages to the jury.

          After the jury’s second verdict on January 14, 2019, the Court heard oral argument on the

   issue of punitive damages. The Court correctly noted:

                  I am still having some difficulty with the evidence regarding
                  punitives. There is, obviously, a very strong emotional aspect but I
                  don’t really recall much evidence or much argument about the need
                  other than sticking it to the corporation.

   ECF No. 136, Trial Tr. 12:13-18, Jan. 14, 2019. Nevertheless, the Court denied Hilton’s motion

   for directed verdict. Id. at 16:5-12.

          The Court’s decision to allow the issue of punitive damages to reach the jury resulted in

   the jurors inappropriately awarding Plaintiff significant punitive damages despite their initial

   finding of no liability. ECF No. 125. Pursuant to Eleventh Circuit precedent, the Court’s decision

   to deny Hilton’s motion constituted error.

          The Eleventh Circuit has held that “courts have ‘traditionally been reluctant to grant

   punitive damages absent some showing of reckless or callous disregard for the law or rights of

   others.’” Green Point Credit v. McLean (In re McClean), 794 F.3d 1313, 1324 (11th Cir. 2015).

   The Eleventh Circuit has “interpret[ed] this reluctance as recognition that punitive sanctions are

   appropriate only where a party acted with sufficient notice concerning the legal import of its

   offending actions.” Id. (citing BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 574-74 (1996)). Indeed,

   “[a] plaintiff seeking punitive damages against an employer for . . . discrimination faces daunting

   obstacles under the law established by decisions of the Supreme Court and this Court.” Ash v.

   Hithon, 664 F.3d 883, 900 (11th Cir. 2011) (“punitive damages are disfavored by the law . . . .”).

          To support a punitive damages award, a plaintiff must show that the defendant acted with

   malice or reckless indifference to the plaintiff’s federally protected rights. Reynolds v. CSX



                                                    11
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 12 of 18
                                              CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   Transp., Inc., 115 F.3d 860, 869 (11th Cir. 1997). Malice means “an intent to harm” and

   recklessness means “serious disregard for the consequences of [one’s] actions.” Splunge v.

   Shoney’s, Inc., 97 F.3d 488, 491 (11th Cir. 1996). Here, there was no evidence of the ill will or

   reckless indifference to Plaintiff’s federally protected rights required to support the imposition of

   punitive damages. Therefore, the Court should enter judgment as a matter of law in favor of Hilton.

          In both verdicts, the jury found that Hilton offered Plaintiff a reasonable accommodation

   and did not discriminate against her based on her religion. ECF No. 125. In fact, the evidence at

   trial established that Plaintiff’s immediate supervisor, Executive Sous Chef Jorgge Colon,

   attempted to work with Plaintiff to provide multiple accommodations, but she refused them all.

   ECF No. 134, Trial Tr. 63:18-19, 70:20-71:9, 72:3-10, Jan. 10, 2019; see also ECF No. 133, Trial

   Tr. 47:3-16, 53:15-18, 57:17-58:4, Jan. 9, 2019. Specifically, Mr. Colon testified at trial that he

   offered Plaintiff the accommodation option of working on Saturday evenings in lieu of Sundays,

   which he re-offered to Plaintiff during several meetings he attended with Plaintiff. ECF No. 134,

   Trial Tr. 71:10-17, Jan. 10, 2019. And though Hilton ultimately terminated Plaintiff, there is no

   evidence that it did so out of ill will, or out of reckless indifference to her right to request an

   accommodation. Indeed, the evidence forecloses that conclusion, as Hilton would not have tried

   to accommodate Plaintiff it it harbored malice or was recklessly indifferent to her right to request

   an accommodation.

          In short, the evidence simply did not support a finding of reckless indifference or malice.

   See BMW of N. Am. v. Gore, 517 U.S. 559, 580 (1996) (“That conduct is sufficiently reprehensible

   to give rise to tort liability, and even a modest award of exemplary damages, does not establish the

   high degree of culpability that warrants a substantial punitive damages award.”); see also Ferrill

   v. Parker Group, Inc., 168 F.3d 468, 476-77 (11th Cir. 1999) (affirming finding that defendant




                                                    12
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 13 of 18
                                               CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   intentionally discriminated on the basis of race, but reversing on the issue of punitive damages

   where “the record is devoid of evidence of the ill will required to support the imposition of punitive

   damages.”). Accordingly, the Court should not have instructed the jury on the issue of punitive

   damages, which requires judgment as a matter of law.

   B.       The Court’s Decision to Allow the Jury to Hear Testimony Regarding
            Plaintiff’s On-the-Job Injury and Hilton’s Efforts to Accommodate Such
            Injury Fatally Tainted the Trial and the Subsequent Jury Verdict Such That
            a New Trial is Necessary

            On August 16, 2018, Hilton filed its Motion in Limine, which included a motion to exclude

   from trial all evidence and testimony regarding Plaintiff’s workplace injuries. ECF No. 62. The

   Court heard oral argument on Hilton’s motion at the Calendar Call on December 12, 2018 and

   ruled:

                   I am going to grant the motion in part. I mean, I will allow the
                   plaintiff to testify that she had some injury and she worked and that
                   she sought some accommodation and Mr. Colon didn’t
                   accommodate her injury, but I am going to prohibit the plaintiff from
                   introducing the evidence regarding her having a … workers’
                   compensation claim. What that was, anything along those lines, I
                   don’t find that to be probative.

   ECF No. 110; see also ECF No. 108, Tr. 16:24-17:8, Dec. 12, 2018. The Court’s denial of Hilton’s

   motion constituted error as Plaintiff’s testimony regarding a work injury, which had no relevance

   to the issues in this case, was highly prejudicial to Hilton and, in whole or in part, resulted in the

   jury finding Hilton liable and awarding excessive compensatory and punitive damages of $500,000

   and $21 million, respectively.

            Here, as explained by counsel for Hilton, evidence or testimony concerning Plaintiff’s

   workers’ compensation injury was irrelevant to this case:

                   The evidence has no relevance to a religious discrimination case,
                   and our concern is that the witnesses at trial will be questioned about
                   the workers’ comp case, any injuries that she had, how those were



                                                     13
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 14 of 18
                                                CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


                    accommodated and somehow tr[y] to translate those
                    accommodations into some type of lack of accommodations with
                    respect to her religion. So, there is the risk of undue prejudice that
                    those two issues are apples and oranges and that it would only
                    confuse the jury to get into anything related to her injury, how that
                    was accommodated because it has no effect on any type of religious
                    accommodation, two separate issues … This is not a hostile work
                    environment case. There hasn’t been discovery into her workers’
                    comp file, what restrictions she may or may not have. This is a
                    religious discrimination case. Any inquiry into the injury and how
                    that was dealt with, that’s going to create a mini trial, and that’s
                    going to confuse the jury because the way that management dealt
                    with any medical restrictions that she had is completely separate
                    from any treatment she claims that she received based on her
                    religion. Certainly, they can ask whether – inquire of the witnesses
                    how management treated her based on her religion and her request
                    for time off, but dragging anything related to her injury into it is
                    completely irrelevant. It’s going to prejudice our client and it’s just
                    – it’s going to open up an area of inquiry that has no relevance or
                    place in a religious discrimination accommodation and retaliation
                    trial.

   ECF No. 108, Tr. 13:7-19, 16:5-20, Dec. 12, 2018. The introduction of this line of questioning at

   trial was highly prejudicial to Hilton as the jury was unfairly biased against Hilton because of

   Plaintiff’s injury, as well as testimony regarding Hilton’s purported failure to accommodate the

   injury. The introduction of that evidence only served to unfairly and improperly strengthen

   Plaintiff’s attempt to appeal to the sympathies of the jury, which unduly and unfairly prejudiced

   Hilton.

             On this point, the Seventh Circuit’s decision in Arrigo v. Link, 836 F.3d 787 (7th Cir. 2016),

   is instructive. In Arrigo, the plaintiff argued that she was terminated from her employment because

   she sought leave under the Family and Medical Leave Act. Id. at 787. Plaintiff’s counsel argued

   that notes from the plaintiff’s supervisor regarding his antipathy toward people with anxiety, which

   was the basis for the plaintiff requesting leave, “are evidence of [defendant’s] anti-FMLA animus.”




                                                      14
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 15 of 18
                                                CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   Id. at 794. The Seventh Circuit rejected that argument and, in so doing, explained the irrelevance

   of the notes:

                    [A]ny bias [defendant] had toward [plaintiff's] medical condition
                    was not at issue in this trial, where the only claim was that
                    [defendant] fired [plaintiff] for using or wanting to use medical
                    leave. There was no claim at trial that [defendant] discriminated
                    against her on the basis of her anxiety. That is, the issue was not
                    whether [defendant] had a bias against a particular condition, but
                    whether [defendant] had a bias toward the use of leave. So the
                    district court did not abuse its discretion when it excluded the notes.

   Id. at 795-96.

          Just so here. This case did not involve a claim of workers’ compensation retaliation. The

   claims were limited to an alleged failure to accommodate Plaintiff’s religious beliefs, religious

   discrimination, and retaliation. Plaintiff’s argument that Hilton’s handling of her workplace injury

   was relevant in this case should have been rejected by the Court as irrelevant and highly prejudicial

   to Hilton. The Court wrongfully admitted the evidence, which resulted in the jury being confused

   and awarding excessive compensatory and punitive damages to Plaintiff.

   C.     The Court’s Decision to Allow Plaintiff’s Counsel to Discuss Hilton’s Financial
          Status During Opening Statements and Closing Arguments Fatally Tainted
          the Trial and the Subsequent Jury Verdict Such that a New Trial is Required

          On August 16, 2018, Hilton filed its Motion in Limine, which included a motion to exclude

   all evidence, testimony or argument regarding Hilton’s financial worth. ECF No. 62. The Court

   heard oral argument on Hilton’s motion at the Calendar Call on December 12, 2018. The Court

   denied Hilton’s motion, in part, and permitted Plaintiff’s counsel to address the jury, without any

   evidentiary support, on Hilton’s financial worth. The Court granted the motion, only in part,

   merely prohibiting Plaintiff from inquiring of the witnesses at trial regarding Hilton’s financial

   worth. ECF No. 110; see also ECF No. 108, Tr. 21:3-22:6, Dec. 12, 2018. The Court’s partial

   denial of Hilton’s motion constituted error as the unsubstantiated information regarding Hilton’s



                                                      15
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 16 of 18
                                              CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   finances during Plaintiff’s voir dire, opening statement, and closing statement was highly

   prejudicial to Hilton and resulted in the jury awarding an excessive punitive damages award of

   $21 million.

          The Supreme Court has noted that the wealth of a defendant “has little to do with the actual

   harm sustained by the [plaintiff] … and cannot justify an otherwise unconstitutional punitive

   damages award.” State Farm Mutual Auto. Ins. Co. v. Campbell, 123 S. Ct. 1513, 1525 (2003)

   (citing BMW of N.A., Inc. v. Gore, 517 U.S. 559, 585 (1996)). It has also emphasized that “[t]he

   presentation of a defendant’s net worth creates the potential that juries will use their verdicts to

   express biases against big businesses.” Honda Motor Co. v. Oberg, 512 U.S. 415, 431 (1994).

   That is precisely what happened here.

          During opening statements and closing arguments, Plaintiff’s counsel emphasized how

   many companies were under Hilton’s umbrella to argue to the jury that:

                  [A]t the end of the day, we’re talking about Hilton Hotels, Waldorf
                  Astoria, Embassy Suites, Hampton Inn, Doubletree, Curio, Hilton
                  Garden, Hilton, Hilton Grand Vacation, not just here in Florida,
                  throughout the United States and throughout the entire world …
                  [t]his is Hilton Worldwide. They have – she is not even a speck of
                  dust in their world … I will get back on the $50 million, but I am
                  telling you $50 million because, what’s $1 million to Worldwide
                  Hilton. That’s nothing. What’s $2 million, $4 million, $50 million,
                  when you – you will be soldiers … This is Hilton Worldwide. Fifty
                  million dollars. If you think that’s too low, you can award a billion
                  dollars. You can award $200 million. You can award $10 million.
                  You can do anything you want. Your power is unlimited.

   ECF No. 135, Trial Tr. 81:2-6; 86:3-4; 88:5-8; 108:12-16, Jan. 11, 2019.

          As a result of the Court’s partial denial of Hilton’s motion in limine, Hilton was unduly

   prejudiced as its size and financial worth appealed to the jury’s biases, which resulted in the jury’s

   ultimate finding of liability and an excessive punitive damages award. See Brown & Root, Inc. v.

   Big Rock Corp., 383 F.2d 662, 666-67 (5th Cir. 1967) (emphasizing the inappropriateness of



                                                    16
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 17 of 18
                                                CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


   “appeal[ing] to the sympathy and sectional prejudices of the jury [by] refer[ing] to the bigness and

   wealth of” the other party). The Court should have excluded information regarding Hilton’s

   financial worth as unduly prejudicial under Fed. R. Evid. 403. The Court’s denial of the motion

   constituted error, which warrants a new trial.

                                              CONCLUSION

           For the reasons set forth herein, Hilton respectfully requests that the Court enter judgment

   as a matter of law in its favor or, in the alternative, order a new trial.

           Dated: February 11, 2019.

                                                     Respectfully submitted,

                                                     JACKSON LEWIS P.C.
                                                     One Biscayne Tower, Suite 3500
                                                     2 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: 305-577-7600
                                                     Facsimile: 305-373-4466

                                                     s/ Scott S. Allen
                                                     Scott S. Allen, Esq.
                                                     Florida Bar No. 142378
                                                     E-mail: scott.allen@jacksonlewis.com
                                                     Anisley Tarragona, Esq.
                                                     Florida Bar No. 51626
                                                     E-mail: anisley.tarragona@jacksonlewis.com

                                                     Attorneys for Defendant




                                                      17
Case 1:17-cv-21955-DPG Document 138 Entered on FLSD Docket 02/11/2019 Page 18 of 18
                                              CASE NO.: 17-CV-21955-GAYLES/OTAZO-REYES


                                    CERTIFICATE OF SERVICE

                  I certify that on February 11, 2019, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record or pro se parties identified on the attached Service List via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner for those counsel of parties who are not authorized to receive electronically Notices of

   Electronic Filing.

                                                         s/ Anisley Tarragona
                                                         Anisley Tarragona, Esq.

                                            SERVICE LIST


    Marc L. Brumer, Esq.                               Scott S. Allen, Esq.
    BRUMER & BRUMER, P.A.                              Anisley Tarragona, Esq.
    1 Southeast 3rd Avenue, Suite 2900                 JACKSON LEWIS P.C.
    SunTrust International Center                      2 South Biscayne Boulevard, Suite 3500
    Miami, Florida 33131                               Miami, Florida 33131
    Telephone: (305) 374-2000                          Telephone: (305) 577-7600
    Facsimile: (305) 358-0303                          Facsimile: (305) 373-4466
    Attorneys for Plaintiff                            Attorneys for Defendant

    R. Martin Saenz, Esq.
    Yadhira Ramirez-Toro, Esq.
    SAENZ & ANDERSON, PLLC
    20900 NE 30th Avenue, Suite 800
    Aventura, Florida 33180
    Telephone: (305) 503-5131
    Facsimile: (888) 270-5549
    Attorneys for Plaintiff




                                                    18
